DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.

                                                 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-12, 14-22 (renumbering as 1-20 respectively) are allowed.

Claims 1, 12 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “the plurality of common search spaces comprising at least one of 1) a zone-specific common search space associated with a zone having a plurality of cells in which each cell in the zone broadcasts a same common search space, or ii) a coordinated multi-point (CoMP) common search space associated with a CoMP set having a plurality of cells; monitoring each of at least two of the identified common search spaces for downlink
control information (DCI) specific to the respective scheduling entity; decoding DCI from each of the at least two monitored common search spaces; and communicating with the respective scheduling entities associated with the decoded DCI”.

	The Applicant’s arguments concerning “a zone-specific common search space associated with a zone having a plurality of cells in which each cell in the zone broadcasts a same common search space” are found to be persuasive.  In view of that, the prior art rejection has been withdrawn.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473